UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
SPEEDFIT LLC and AUREL A. ASTILEAN,

                                   Plaintiffs,                         DECISION
                                                                      AND ORDER
                 - against -
                                                               CV 13-1276 (KAM) (AKT)
WOODWAY USA, INC.,

                                    Defendant.
----------------------------------------------------------X

A. KATHLEEN TOMLINSON, Magistrate Judge:

I.          PRELIMINARY STATEMENT
        Defendant Woodway has filed a motion seeking to preclude the supplemental report of

Plaintiffs’ damages expert, David Wanetick, on the grounds, inter alia, that the report is untimely

and offers “new damages opinions and theories for Plaintiffs’ state law claims not previously

disclosed.” DE 203 [*SEALED*]. Further, Defendant’s counsel asserts that the most egregious

aspect of Plaintiffs’ service of the supplemental report is that the report was provided after

Defendant Woodway served the Plaintiffs with its Daubert motion challenging Mr. Wanetick’s

original report of July 27, 2015. Id. Plaintiffs oppose the motion, claiming that Wanetick’s

Supplemental Report was prepared as soon as he was able to do so once he had received

Defendant Woodway’s sales numbers. See DE 205 [*SEALED*] at 3. According to Plaintiffs,

“Mr. Wanetick’s Supplemental Report provides not only damages analysis now available for

Plaintiffs’ common law claims, but updated damages for Plaintiffs’ patent claim.” Id. For the

reasons which follow, Defendant’s motion is GRANTED, in part, and DENIED, in part.In a
II.       BACKGROUND


        A.     The Pertinent Facts

        This case has had a long and tortured history through the discovery process. Familiarity

with the facts and history of this action is assumed and can be found in the many Orders issued

both by this Court and by District Judge Matsumoto. See, e.g., Speedfit LLC v. Woodway USA,

Inc., 226 F. Supp. 3d 149 (E.D.N.Y. 2016); Speedfit LLC v. Woodway USA, Inc., 53 F.Supp. 3d

561 (E.D.N.Y. 2014); Speedfit LLC v. Woodway USA, Inc., No. 13-CV-1276, 2015 WL 614-

3697 (E.D.N.Y. Oct. 19, 2015). Those facts will not be repeated here except to the extent they

impact the motion. Since the issues involved in this motion deal primarily with procedural

matters, the Court will address only those facts which are pertinent to the arguments of counsel.


       This patent infringement action concerns the inventorship and development of a

manually-powered treadmill, currently marketed by Defendant Woodway (“Woodway”) and

known as the “Curve” treadmill. Speedfit LLC (“Speedfit”) and Aurel Astilean (“Astilean”)

(collectively, “Plaintiffs”) brought this action against Woodway USA, Inc. (“Defendant” or

“Woodway”) seeking (1) a declaratory judgment invalidating the Defendant Patent App. because

it misrepresented who the inventor of the Curve treadmill was and declaring Plaintiff Astilean the

sole inventor of the Curve; (2) in the alternative, a declaratory judgment, adding Plaintiff

Astilean as co-inventor of the pending Defendant Patent App.; (3) breach of contract; (4) unjust

enrichment; (5) constructive trust; and (6) breach of fiduciary duty and conversion. See generally

Original Complaint [DE 1]. According to the Plaintiffs, Woodway misappropriated “the unique

concept, design and know-how for constructing a non-motorized treadmill invented by Astilean



                                                 2
and a non-party, Dan Bostan.” Third Amended Complaint (“TAC”) [DE 125] ¶ 2. Further,

Woodway acted as if the patent rights were its own and “marketed and wrongfully sold the

product embodying the inventive non-motorized treadmill . . . as if it were its own.” Id. The

TAC asserts that Astilean is a former world-class athlete who founded Speedfit. He teaches a

“low-impact, injury-free, high-energy approach to fitness. . .” Id. ¶ 4. The pleading further

asserts that Astilean and Speedfit “developed the leg-powered, non-motorized treadmill, which is

the subject of this action, and which was converted by Defendant.” Id.    Plaintiffs allege that

Woodway wrongfully infringed the ‘619 Patent and ‘016 Patent, both of which are directed to a

non-motorized treadmill design. TAC ¶¶ 6-9. Plaintiffs further allege that Woodway wrongfully

infringed the ‘627 and ‘169 Patents (together with the ‘619 and ‘016 patents, the “Woodway

Patents”) which also relate to manually-powered treadmills. Id. ¶¶ 9-13. They seek multiple

forms of relief. See TAC, “WHEREFORE CLAUSE” at page 29.


       B.      Procedural Posture

       On October 19, 2015, Judge Matsumoto granted Plaintiffs’ motion to amend their Second

Amended Complaint to: (1) add claims to correct the inventorship of three Woodway patents to

include Plaintiff Aurel Astilean and Dan Bostan as inventors or co-inventors; (2) add a claim of

conversion of the Woodway patents from Plaintiff Speedfit; and (3) seek a declaratory judgment

that Astilean and/or Bostan are the sole or joint inventors of the Woodway Patents. See DE 124.1

Plaintiffs filed their Third Amended Complaint on October 23, 2015. As part of her October 19,



1
       On July 14, 2015, Judge Matsumoto had thegranted Plaintiffs’ motion to correct the
inventorship of Astilean’s patents to include Bostan as a co-inventor. DE 121.


                                                3
2015 Order, Judge Matsumoto referred the parties to this Court “to schedule a conference and set

new deadlines for discovery.” See Elec. Order October 19, 2015.


       Woodway moved for a pre-motion conference to dismiss the TAC on October 30, 2015.

See DE 126. Woodway’s counsel argued that the Plaintiffs lacked standing as to their

infringement claims because non-party Dan Bostan who is a named co-inventor of the Astilean

Patents was not voluntarily joined as a co-plaintiff nor could he be so joined because he was in

Canada, outside the Court’s jurisdiction. Id. Counsel for the plaintiffs responded that this was

the third attempt by the Defendant to dismiss the Plaintiffs’ claims on the “flimsiest of

technicalities.” DE 129. Plaintiffs insisted that they had standing with respect to the

infringement claims, and that Woodway’s desire for motion practice should be deferred to

summary judgment. Id. During a pre-motion conference on November 10, 2015, Judge

Matsumoto pointed out that based on the Federal Circuit’s 2010 decision in Abraxis Bioscience,

Inc. v. Navinta, LLC, it appeared that Speefit lacked standingto sue for patent infringement at the

time Plaintiffs filed their infringement claims. See Electronic Order of November 10, 2015.

Based on that circumstance, Judge Matsumoto proposed treating the Defendant’s pre-motion

conference letter and Plaintiffs’ response letter as briefing on the subject matter jurisdiction

issue. Counsel were directed to confer with their clients concerning a proposal and to respond at

a conference, which was then scheduled for November 12, 2015. Id. Counsel and their clients

agreed to the proposal; however, plaintiffs requested leave to submit supplemental briefing and

Judge Matsumoto set a schedule for that purpose. Id. The motion was fully briefed on

November 25, 2015.




                                                  4
       On December 28, 2016, Judge Matsumoto issued a Memorandum & Order granting in

part and denying in part Defendant’s motion to dismiss the TAC. See DE 143. Plaintiffs’ claims

for infringement of the ‘016 and ‘619 Patents as well as the claim for conversion were

dismissed. Id. The motion was denied with respect to Plaintiffs’ claims for correction of

inventorship. Id. The parties were instructed to confer and to advise Judge Matsumoto by

January 9, 2017 how they intended to proceed. Counsel filed separate letters outlining their

proposals on January 9, 2017. See DE 145, 146.


       Defendant’s motion for summary judgment on invalidity was fully briefed on June 6,

2017. Judge Matsumoto issued her decision on the Markman issues on August 15, 2017. See

DE 189. On June 17, 2018, Judge Matsumoto set a briefing schedule for the parties’ Daubert

motions.


III.    THE PARTIES’ CONTENTIONS

       At the outset, Defendant’s counsel points out that the July 13, 2018 supplemental report

by Plaintiffs’ damages expert David Wanetick (“Wanetick”) “was served nearly three years past

the deadline for expert disclosures and offers new damages opinions and theories for Plaintiffs’

state law claims not previously disclosed.” DE 203 [emphasis in original]. Defendant

particularly objects to the fact that the report was served after Woodway served Plaintiffs with its

Daubert motion which purportedly challenges Wanetick’s original report of July 27, 2015. Id.

at 2. According to Defendant’s counsel, Woodway’s Daubert motion “provided a roadmap to

the problems with [Wanetick’s] opinions.” Id. Defendant asks the Court to issue an order




                                                 5
precluding Plaintiffs’ use of and reliance on any opinions from the supplemental report with

respect to the state law claims. Id.


        Once Plaintiffs served Wanetick’s expert report, Defendant served its rebuttal report on

August 26, 2015. Defendant’s counsel points out that Wanetick was then deposed on August 28,

2015. In addition to the new theories of damages which Plaintiffs’ expert has expounded,

Defendant’s counsel draws the Court’s attention to the fact that (1) the cost information

Wanetick is relying on to support his new theories was never produced in either fact or expert

discovery (including the underlying invoices and/or summary information), and (2) the factual

predicate for Wanetick’s new theories directly contradicts Plaintiffs’ sworn deposition testimony.

Id.   According to Defendant’s counsel, Wanetick made clear at his deposition that his expert

report did not compute damages for any of Plaintiffs’ state law claims and that he was not

offering any lost profits opinions, which is exactly what Defendant says he is attempting to offer

now. Id. Moreover, counsel argues that Defendant’s expert had no opportunity to refute or

address these points at all. Id. On July 23, 2018, Woodway’s counsel met and conferred with

Speedfit’s counsel and requested that Speedfit withdraw Wanetick’s supplemental opinion

relating to the common law claims from his July 13, 2018 report, but Speedfit declined to do so.

Id. at 4.


        Plaintiffs, on the other hand, assert that Wanetick’s Supplemental Report was not

provided in response to Defendant’s motion to preclude his testimony under Daubert. DE 205 at

1. Plaintiffs’ counsel acknowledges, in fact, that the Supplemental Report provides Wanetick’s

analysis for Speedfit’s common law claims. Counsel states that



                                                 6
               Mr. Wanetick’s Supplemental Report provides his damages analysis for
               Plaintiffs’ common law claims. At the time Mr. Wanetick prepared his
               initial report, he did not have the requisite data to perform such an
               analysis to wit: sales or cost summaries from Speedfit, because there was
               no accounting of sales at the time of his report.


DE 205 at 1. Plaintiffs blame Defendant for the delay here. According to Plaintiffs, they “long

ago requested Defendant’s sales figures for Woodway’s sale of the Speedboard” although they do

not cite when the request was made or in what manner. Id. at 2. Plaintiffs take the position that

their “request was ongoing and Defendant has a continuing obligation to supplement its

responses.” Id. After three years had passed and they did not get the information, Speedfit’s

counsel states that Plaintiffs “demanded Woodway supplement and produce its sales figures.” Id


       In the end, Plaintiffs contend that Wanetick’s testimony concerning damages will assist

the trier of fact in assessing Plaintiffs’ losses. Id. at and 3. Counsel argues that the

“Supplemental Report does not change or contradict anything in Mr. Wanetick’s original report”

and that Defendant’s motion should be denied. Id.


IV.     DISCUSSION


       A.      The Standard of Review


       Both sides have relied on the factors set forth in Sofitel, Inc. v. Dragon Med. & Scientific

Commc’ns, Inc., 118 F. 3d 955 (2d Cir. 1997) and Outley v. City of New York, 837 F.2d 587 (2d

Cir. 1988) to support their respective arguments. Rule 26 of the Federal Rules of Civil Procedure

states that “a party must make these [expert] disclosures at the times and in the sequence that the




                                                   7
Court orders.” Fed. R. Civ. P. 2(a)(2)(D). The deadlines for sequencing expert discovery in this

case were discussed multiple times with counsel and were set forth in Court orders.


       To determine whether preclusion is an appropriate remedy, “the Court must consider the

following factors: ‘(1) the party’s explanation for the failure to comply with the discovery order;

(2) the importance of the testimony of the precluded witness; (3) the prejudice suffered by the

opposing party as a result of having to prepare to meet the new testimony; and (4) the possibility

of a continuance.’” Softel, 118 F.3d at 961 (quoting Outley, 837 F.2d at 590-91).


       This case is not the typical scenario where a court is asked to determine whether a

supplemental expert report should be permitted when it is filed a few days or a few weeks late or

is filed to correct information that was incorrect in an original expert report. “[Rule] 26(e) does

not grant a license to supplement a previously filed expert report because a party wants to, but

instead imposes an obligation to supplement the report when a party discovers the information it

has disclosed is incomplete or incorrect. . .” Levinson v. Westport Nat’l Bank, Nos. 3:09cv269,

3:09-cv-1955, 3:10cv261, 2013 WL 3280013, at *4-5 (D. Conn. June 27, 2013) (internal

citations and quotation marks omitted); Cedar Petrochem., Inc. v. Dongbu Hannong Chem. Co.

Ltd., 769 F. Supp. 2d 269, 278 (S.D.N.Y. 2011) (noting that “experts are not free to continually

bolster, strengthen, or improve their reports by endlessly researching the issues they already

opined upon, or to continually supplement their opinions”) (internal quotation marks omitted).

“If an expert’s report ‘does not rely [on] any information that was previously unknown or

unavailable to him,’ it is not an appropriate supplemental report under Rule 26.” Id. at 278




                                                 8
(quoting Lidle v. Cirrus Design Corp., No. 08 Civ. 1253, 2009 WL 4907201, at *5-6 (S.D.N.Y.

Dec. 18, 2009) (“Lidle I”).


        B.      Application to the Facts


        In the circumstances of this case, the Court finds that Plaintiffs are conflating the ability

of a party’s expert to update a previous damages calculation – based, for example, on additional

sales of an infringing product in the period between the issuance of the expert report and the time

of trial – with a party’s expert asserting new theories of damages which were never conveyed to

the adversary in the first instance during either the fact or expert discovery periods. As such, the

instant motion does not dovetail perfectly with Softel and Outley. However, these two oft-cited

decisions provide guidance for the Court in make an assessment of whether the Wanetick

Supplemental Report should be precluded.


        Rule 37 of the Federal Rules of Civil Procedure provides in pertinent part that “[I] a party

fails to provide information . . . as required by Rule 26(a) or (e), the party is not allowed to use

that information . . . to supply evidence on a motion, at a hearing, or at trial, unless the failure

was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1); see Allen v. Dairy Farmers

of America, Inc., No. 5:09-cv-230, 2014 WL 2040133, at *6 (D. Vt. May 16, 2014) (finding that

the Outley factors justified granting defendant’s motion to strike plaintiff’s supplemental expert

report). Defendant here argues that Wanetick’s Supplemental Report proffers new damages

opinions and theories for plaintiffs’ state law claims, which were not previously disclosed.

DE 203 at 2. According to the Defendant, the new opinions relate to Plaintiffs’ breach of




                                                   9
contract, unjust enrichment, conversion, and constructive trust claims.2 Plaintiffs never provided

the Defendant with the underlying invoices and/or summary information on which Plaintiffs’

expert Wanetick relies. Id. n.5 In fact, Defendant’s counsel contends that Plaintiffs’ expert

appears “to be relying on ‘historical sales summaries’ of ‘Speedfit’s Sales of the Speedfit Curve

(2015 – April 30, 2018)’ and cost information that Plaintiffs never produced either in fact or

expert discovery” (emphasis in original). Id. at 2.


       Plaintiffs’ opposition does not directly rebut these arguments. However, in a cursory

fashion, Plaintiffs’ counsel offers the following rationale for a purported lack of sales data vis-a-

vis the fact and expert discovery deadlines:


               Clearly, any sales of the Speed fit Speed board were in the very beginning
               stages as of the date of Mr. Astilean’s deposition and, therefore, no sales
               data was available until months after sales began. Nonetheless, based
               upon Mr. Astilean’s deposition testimony, Defendant was well aware that
               sales by Speedfit were forthcoming and would be a component of
               damages. Nor can Defendant claim prejudice, since the Supplemental
               Report merely memorializes the age old definition of “profits” which is
               “The excess of revenues over expenditures in a business transaction.”
               (Black’s Law Dictionary, 7th ed.).


DE 205 at 2. Again, the issue here is not an update with respect to sales. That was a given.

Rather, it is the assertion by Plaintiffs’ expert of new damages theories relating to the Plaintiffs’

state law claims being introduced at the eleventh hour.


       Although the docket history of this case is lengthy, the Court finds that certain entries in

the docket belie the position and somewhat spartan arguments which Plaintiffs have asserted here



2
       The conversion claim was dismissed on December 28, 2016 (see DE 143).

                                                  10
to avoid preclusion of Mr. Wanetick’s Supplemental Report. Aside from the lengthy history of

extensions (and warnings about no further extensions),3 new pleadings, discovery motions, etc.,

the Court is compelled to take into account Plaintiffs’ own representations in the record

concerning deadlines for expert discovery as well as what was and was not part of the expert

reports as agreed upon by counsel. Fact discovery deadlines were set and continuously extended.

On February 19, 2015, this Court “reluctantly” granted a final extension for all fact depositions to

April 24, 2015 [DE 89]. In a May 7, 2015 letter to Judge Matsumoto, Plaintiffs’ counsel advised

that the parties could not agree on a proposed expert witness schedule. Defendant’s counsel

proposed an expert discovery schedule which set August 28, 2015 as the deadline for exchange

of expert reports and expert discovery, as well as expert depositions. See DE 104. For a variety

of reasons, Plaintiffs’ counsel objected to this proposed expert discovery schedule -- some

involving other motion practice which was contemplated. Although plaintiffs objected to the

proposed schedule, they did not provide any alternative proposal, but left it to the Court to make

a determination. See DE 103. On May 15, 2015, Judge Matsumoto issued an electronic order

and extended the deadline for expert discovery to September 28, 2015.


       Of significance to the Court’s consideration here are the parties’ status reports filed to

Judge Matsumoto on January 9, 2017 at her direction. Although Judge Matsumoto had directed

counsel to provide a joint letter, the parties were unable to agree on the contents of a joint letter.

In Woodway’s letter, counsel made the following statement on page 2 under the heading “Status


3
   The record discloses that from the filing of the Complaint in March 2013 until one of many
conferences - this one being held on October 24, 2014, some 19 months later – Plaintiffs
purportedly had produced only five documents in discovery (although Plaintiffs dispute that
number).

                                                  11
of Discovery and Dispositive Motions.” DE 145 at 2. Directly thereafter, counsel stated: “All

discovery– fact and expert discovery – is complete with respect to Plaintiffs’ state law

claims.” Id. (emphasis supplied). The letter went on to note that no discovery had been taken

with respect to the allegations concerning correction of inventorship as to the Woodway patents.

Woodway’s counsel proposed a schedule for expert reports and depositions on that topic – all to

be completed by May 12, 2017 – and further proposed that discovery should be reopened solely

for that purpose. Counsel added that “no additional expert reports regarding any other issues

should be permitted without leave of Court.” Id. On the same day, Speedfit’s counsel filed his

letter advising Judge Matsumoto that Plaintiffs were looking to amend the TAC to add Dan

Bostan as a plaintiff, along with the new claims for infringement of the ‘619 and ‘016 patents.

See DE 146. The following statement of Plaintiffs’ counsel is particularly noteworthy: “All

discovery – fact and expert discovery – is complete with respect to Plaintiffs’ state law

claims.” Id. However, Plaintiffs’ counsel went on to note that “limited discovery will be

necessary to fully investigate Plaintiffs’ claims to correct inventorship for the patents that issued

after the close of fact discovery.” Id. at 3. These statements make it clear that as far as counsel

for both sides were concerned, all discovery with respect to the state law claims was completed at

that point. The only thing left for discovery purposes was the limited discovery needed on the

issue of Plaintiffs’ pursuit to correct the inventorship of the patents. The Court finds that the

parties are and should be bound by these representations.


       A month after these submissions were made, on February 17, 2017, the parties filed a

joint letter to Judge Matsumoto and this Court. That document notes that the parties were

writing to present their “proposed briefing schedule for additional discovery as well as claim

                                                 12
construction and any dispositive motions, as required by the Order entered pursuant to the Status

Conference of January 19, 2017.” DE 152. Plaintiffs’ counsel stated in his portion of the letter

that Plaintiffs required information “relating to any sales by the Defendant of non-motorized

treadmills with a curved running surface since the time that fact and expert discovery closed in

April 2015.” Id. Also included was plaintiffs’ proposed schedule for the completion of the

limited discovery approved, as well as claim constructions briefs, Daubert motions and summary

judgment motions. Id. In Woodway’s portion of the letter, counsel stated that the parties were in

partial agreement about additional fact discovery. Specifically, Defendant’s counsel stated that

Woodway “does not oppose providing supplemental sales and cost information for its suite of

curved, manual treadmills.” Id. Counsel went on to note that Woodway “also does not oppose

providing a bill of materials and related product design drawings for those curved, manual

treadmill products that Woodway USA has introduced since the April 24, 2015 close of fact

discovery, notwithstanding these products’ public availability.” Id. Defendant’s counsel then

proceeded to Woodway’s proposed scheduled to complete the pre-trial phase of the case. Id.


       This Court then saw the parties for a Status Conference on March 6, 2017. This

conference was particularly important with respect to the issues raised in the present motion.

The Court first noted that the Conference had been scheduled to address the limited discovery

remaining in light of the Supplemental Complaint having been filed. See DE 154. The Court

draws attention to the pertinent parts of the Civil Conference Minute Order from the March 6,

2017 Conference:

UNITED STATES DISTRICT COURT                                 CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                 MINUTE ORDER


                                                13
BEFORE:           A. KATHLEEN TOMLINSON                           DATE: 3-6-2017
                  U.S. MAGISTRATE JUDGE                           TIME: 10:30 a.m. (55 minutes)
                  Sp e e d fit LLC, e t al. v . Wo o d w ay USA, In c ., e t al., CV 13-1276 (KAM) (AKT)
TYPE OF CONFERENCE:                            DISCOVERY STATUS CONFERENCE
APPEARANCES:                Plaintiffs:        John Vodopia
                            Defendants:        Kadie M. Jelenchick
FTR:     10:30-11:25
SCHEDULING:
         This case is set down for a Telephone Status Conference on June 13, 2017 at 11 a.m. Plaintiff’s counsel is
requested to initiate the call to Chambers with all parties on the line.
THE FOLLOWING RULINGS WERE MADE:
1.       Today’s conference was scheduled in response to the parties’ joint letter to Judge Matsumoto and the
         undersigned setting forth each sides position with regard to discovery which still needs to be conducted in this
         action, particularly in light of the Supplemental Complaint filed by the plaintiffs. The parties differ as to the
         scope of that discovery.
                                               *     *      *
4.       Plaintiffs’ counsel stated that the plaintiffs are not seeking to re-open discovery on the state law
         claims. However, counsel does want limited discovery for the new products.
                                               *     *      *
9.       Counsel brought up the issue of the existing expert reports which were served back in 2015. Certainly the
         parties are entitled to supplement/update those reports on the issue of damages as to the products sold
         since the original expert reports were served. This is not an opportunity to amend any theory of
         damages based on updated sales information.



DE 154 (emphasis supplied). This Order reflects the fact that as far into this case as March 6,

2017, Plaintiffs still maintained the position that they were not looking to re-open discovery with

respect to the state law claims. Moreover, it was clear to both counsel and the Court that any

update to the expert reports on the issue of damages was solely for the purpose of reflecting sales

of products sold since the original expert reports were served. Likewise, it was made plain to

Plaintiffs by the Court as the language demonstrates that this was not an opportunity to amend or

add any new theory of damages with respect to the state law claims.




                                                            14
        The first Softel factor (explanation for failure to comply with the Scheduling Orders)

weighs in favor of preclusion. Plaintiffs’ opposition does little to address this issue. From the

Court’s perspective, it appears that plaintiffs are not distinguishing between, as noted earlier,

between and expert’s entitlement to update a previous damages calculation based on additional

sales made while the litigation proceeded and up to the time of trial. There is a sharp distinction

between that right to update and the assertion of entirely new theories of damages which were

never conveyed to the adversary in the first instance during either the fact or expert discovery

periods. Plaintiffs’ position is further belied by the representations/acknowledgments in the

record that fact and expert discovery were complete in 2015 with respect to Plaintiffs’ state law

claims. Moreover, the assertion by Wanetick and Plaintiffs that the sales information was not

available at the time of his original report is undermined by the Schedules accompanying the

Supplemental Report which show sales and costs which predate the July 27, 2015 opening report.

Plaintiffs have no viable explanation why this issue was not addressed by them until three years

after the fact, other than to place the blame on Woodway. Plaintiffs had every opportunity to

come back to the Court in 2015, or shortly thereafter, to request that discovery be re-opened in

order to deal with this issue. They did not do so and they have presented no good cause

explanation for their failure to act.


        As to the second factor (importance of the expert testimony), the Court has no doubt that

the Plaintiffs would like to bolster the earlier expert opinion so as to increase the damages claim.

Significantly, the Plaintiffs do not explain any likely impact on their case if the Supplemental

Report is excluded. See Allen, 2014 WL 2040133, at *7. In light of the fact that the Plaintiffs

are not going to be precluded from using any portion of the Supplemental Report which deals

                                                 15
with an update of their previous damages calculation based on additional sales made while the

litigation has proceeded, is not as if the Plaintiffs are being deprived of an opportunity to present

expert testimony as to their damages and the manner in which such damages were calculated.

The weight of the second factor is therefore evenly split between the parties.


       With respect to the third factor (prejudice to the defendant). This litigation has gone on

for nearly six years. Tremendous time and resources have been expended by both sides,

particularly with respect to extensive and ongoing motion practice. The Markman hearing has

been completed and a decision rendered by the Court; summary judgment has been completed

and a decision rendered; fact discovery was long ago completed with respect to the areas

impacted by this motion; multiple settlement conferences were conducted; Daubert motions have

been filed. It is time for this case to move forward to completion within a reasonable time. The

Court finds that the Defendant would be significantly prejudiced by opening this matter up to

further discovery, depositions and motion practice. The Plaintiffs were in a position to deal with

the current issues several years ago and were certainly able to move for relief before the Court at

that time, as they had done in so many instances. They took no action and should not be

rewarded at this juncture for the lack of diligence.


       As to a continuance, the Court finds that a continuance is not reasonable in the

circumstances. Given the numerous extensions of the discovery deadlines, the further delay of

this nearly six-year-old case is neither deserved not warranted and the additional costs such delay

would impose are not reasonable. In summary, balancing the Softel factors weighs in favor of

granting the Defendant’s motion to preclude.



                                                 16
V.      CONCLUSION


       For the foregoing reasons, the Court GRANTS, in part, Defendant’s motion to preclude

Plaintiffs’ use of and reliance on opinions from the Wanetick Supplemental Report to the extent

those opinions relate to new theories of damages concerning the Plaintiffs’ state law claims.

However, to the extent the Supplemental Report deals with an update of Plaintiffs’ previous

damages calculation based on additional sales made while the litigation has proceeded, plaintiffs

are free to utilize that information going forward.


                                                            SO ORDERED.


Dated: Central Islip, New York
       March 28, 2019
                                                            /s/ A. Kathleen Tomlinson
                                                            A. KATHLEEN TOMLINSON
                                                            U.S. Magistrate Judge




                                                 17
